TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-07-00195-CV


Allstate Texas Lloyd's, Appellant

v.


Texas Department of Insurance; Mike Geeslin, as Commissioner of Insurance;
and Office of Public Insurance Counsel, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT

NO. D-1-GN-06-002824, HONORABLE DARLENE BYRNE, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	The parties to this case have filed a joint agreed motion to dismiss the appeal based
on a settlement.  See Tex. R. App. P. 42.1(a).  The motion informs the Court that an order entered
by the Commissioner of Insurance on May 12, 2008, has resolved the dispute.  We grant the motion
and dismiss the appeal.  Id.


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Dismissed on Joint Motion
Filed:   May 28, 2008